 


113 HR 76 IH: To designate the facility of the United States Postal Service located at 1900 West Gray Street in Houston, Texas, as the “Hazel Hainsworth Young Post Office Building”.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 76 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2013 
Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 1900 West Gray Street in Houston, Texas, as the Hazel Hainsworth Young Post Office Building. 
 
 
1.Hazel Hainsworth Young Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 1900 West Gray Street in Houston, Texas, shall be known and designated as the Hazel Hainsworth Young Post Office Building.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Hazel Hainsworth Young Post Office Building. 
 
